Citation Nr: 0804053	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-09 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to 
February 1962.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for bilateral 
hearing loss.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  He contends that he developed hearing loss as a result 
of his exposure to acoustic trauma in the course of his 
military duties in the artillery.  He states that he has had 
no significant post-service noise exposure.  

The veteran's service medical records show that at his July 
1958 military enlistment medical examination, spoken and 
whispered voice testing showed that his hearing acuity was 
normal, 15/15 in each ear.  

At his January 1962 military separation medical examination, 
however, audiometric testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

30 (35)
LEFT
10 (25)
10 (20)
10 (20)

35 (40)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented above by 
the figures in parentheses).

The diagnoses included deafness, and it appears that the 
examiner assigned a "2" instead of a "1" under "H" for 
"hearing" in the physical profile block on the separation 
examination report.  (In a physical profile block on an 
examination report there are six categories (P, U, L, H, E, 
S), including "H" for hearing.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, 
Change 35 (Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment.")

The post-service medical evidence consists of a December 2004 
VA medical examination report at which audiometric testing 
showed current pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
55
70
70
LEFT
20
10
70
90
95

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.  The examiner noted that the veteran's 
separation physical "was completed and was within normal 
limits for VA rating purposes."  Thus, he concluded that 
"[g]iven normal hearing at Military Separation, it is 
unlikely that this hearing loss is related to Military noise 
exposure."  

The RO has denied the veteran's claim on the basis that his 
hearing acuity was normal at the time of his separation from 
service and that a VA medical examiner concluded, as a result 
of these normal findings at separation, that the veteran's 
current hearing loss was not related to in-service noise 
exposure.  

As set forth above, however, when the audiometric test 
results performed at the time of the veteran's separation 
from service are converted to ISO-ANSI standards, it appears 
that the veteran's hearing was, in fact, not normal at the 
time of his separation from active service.  See 38 C.F.R. 
§ 3.385 (2007) (setting forth criteria for a hearing loss 
disability for VA compensation purposes).  

Unfortunately, therefore, the Board finds that the rationale 
provided by the VA medical examiner limits the probative 
value of this medical opinion.  Where examiners do not 
provide a satisfactory explanation for their opinions, it is 
difficult for the Board to provide reasons or bases for why 
it finds the medical opinion persuasive or unpersuasive in 
rendering a decision on the particular claim on appeal.  In 
addition, the Board notes that the examiner's failure to 
convert the January 1962 audiometric test results to ISO-ANSI 
standards has not escaped the notice of the veteran's 
representative who has argued that "this opinion can not be 
considered to be valid and therefore not be used to deny this 
veteran his claim."  See January 2008 written arguments, 
page 2.  

Given the evidence of record, therefore, the Board finds that 
another VA medical examination is necessary prior to further 
appellate consideration.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
bilateral hearing loss.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion, based on all 
the medical evidence of record including 
the January 1962 separation examination 
report, as to whether it is as least as 
likely as not that any current hearing 
loss had its onset in service or is 
otherwise related to the veteran's active 
service or any incident therein.  The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered including, in this 
case, a discussion of whether the 
audiometric findings on separation, when 
the ASA standards have been converted to 
ISO-ANSI standards, reflected bilateral 
hearing loss at that time.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



